NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                     No. 10-4058
                                   _______________

                                STEPHEN R. JACKSON,

                                                 Appellant

                                            v.

             COMMISSIONER SOCIAL SECURITY ADMINISTRATION

                                   _______________

                    On Appeal from the United States District Court
                              For the District of Delaware
                        (D.C. Civil Action No. 1-09-cv-00289)
                     District Judge: Honorable Sue L. Robinson
                                   _______________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    June 23, 2011
                                  _______________

         Before: BARRY, AMBRO, and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: June 24, 2011)
                                   _______________

                                      OPINION
                                   _______________

AMBRO, Circuit Judge

      Stephen Jackson appeals from the District Court’s decision affirming the

Commissioner of Social Security’s denial of his claim for disability insurance benefits
under Title II of the Social Security Act, 42 U.S.C. §§ 401-433. He claims that the

Administrative Law Judge (“ALJ”) failed to consider adequately his treating physicians’

opinions and disregarded key opinion evidence offered by his consulting physicians.

Because the District Court, per Judge Robinson, dealt thoroughly with these claims, we

have nothing to add to the Court’s analysis with regard to them.

       Jackson also argues that Judge Robinson failed to address the reports from his

post-hearing consultative examinations, ordered but allegedly disregarded by the ALJ.

He argues that those reports were “not inconsistent” with his treating physician’s

testimony that he was legally blind on the date he was last insured. Although Jackson is

correct that the reports were not contrary to his own physician’s testimony, they stopped

short of concluding that he was legally blind. Rather, they concluded that, on the relevant

date, Jackson had minimal vision that was unlikely to improve. App. 132-37. The

reports were thus in line with the medical evidence credited by the ALJ that, although

Jackson’s vision was impaired on the relevant date, he had not established that his

impairments matched those on a list that are presumed severe enough to preclude any

gainful work. See 20 C.F.R. § 404.1520(a)(4)(iii).

                                     *   *   *   *   *

       Because the District Court did not err in determining that the ALJ’s decision was

supported by substantial evidence, we affirm.




                                             2